Citation Nr: 1801553	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-25 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease (CAD) prior to August 25, 2009, and a rating in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


REMAND

In the November 2010 rating decision, the RO granted service connection for CAD with a 10 percent disability rating effective September 17, 2004, and with a 60 percent disability rating effective August 25, 2009.

At the Board hearing, the Veteran contended that a 60 percent rating is warranted since the date service connection for CAD became effective.  Additionally, he contended that he had a heart attack in March 2017, and thus, the current 60 percent rating should also be increased.

The evidence includes a March 2004 letter from a private physician (J.F., M.D.), stating that the Veteran "is status post anterior wall myocardial infarction and emergent percutaneous intervention of the left anterior descending, with stenting."  Additionally, August 2004 private cardiopulmonary rehabilitation records from Duke Health Raleigh Hospital show that the Veteran attended 31 telemetry sessions following a May 2004 stenting.  However, complete medical records, to include records of the May 2004 stenting from the facility that performed this procedure, are not currently associated with the Veteran's claims file.  Therefore, such records should be identified and obtained on remand as they are relevant to the instant appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Ongoing VA medical records should also be requested.

The Board finds that he should then be afforded a VA examination to determine the current severity of his CAD, as he testified at the Board hearing that such condition has worsened recently.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regard the TDIU issue, the Board notes that the RO denied a TDIU in an April 2012 rating decision, and the Veteran did not appeal this decision.  However, when he submitted his February 2011 application for a TDIU, his only service-connected disabilities were CAD and posttraumatic stress disorder.  Thus, the Board finds that the record reasonably raises a claim for a TDIU as part and parcel of the Veteran's increased rating claim involving his service-connected CAD.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  Such issue is inextricably intertwined the increased rating claim that the Board is remanding, and thus, the TDIU issue must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, who treated the Veteran for his service-connected CAD.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  Specifically, request records from the facility at which the Veteran's May 2004 stenting procedure was performed and telemetry records from the facility where the Veteran attended 31 telemetry sessions.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to assess the severity of the service-connected CAD.

In doing so, the examiner should provide a retrospective opinion to the extent possible.  That is, was the severity of the Veteran's CAD the same in 2004 as in 2009 or the present, or were there time periods where the severity changed, and when were those time periods, and why?

4.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal, including the TDIU issue.  If any benefit sought is not granted in full, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

